DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on February 4, 2021.
In response to Applicant’s amendment of the claims, all of the prior art rejections, from the previous Office action, are hereby withdrawn.
Please note the new claim objection, below in this Office action.
Examiner has updated the Claim Interpretation section from the previous Office action.
In response to Applicant’s amendment of the claims, the 101 rejections have been correspondingly amended, below in this Office action.
Regarding 101, Applicant argues that the amended claims do not recite certain methods of organizing human activity because they do not recite activities performed by humans.  It appears that Applicant is arguing that, because the claims contain computer-implemented functions, the claims cannot be said to recite, or be directed to, certain method(s) of organizing human activity.
However, this is not how the 101 Alice analysis is applied.  If Applicant’s argument here reflected the correct analysis, then any method of organizing human activity could made statutory simply by performing the steps of the method on a generic computing system.  The USPTO’s 101 guidance has been clear that merely performing 
Rather, the particular analysis in this situation is not whether a human or computer performs the steps/functions, but rather whether the subject matter of the claims include certain method(s) of organizing human activity.  Note that computers themselves can organize human activity.  As discussed below in the 101 rejections, the claims relate to pricing for electric car rental and thus a commercial transaction.  The claims also help manage the use of such a service by customers.  Therefore, it can be said that the claims recite certain method(s) of organizing human activity, and Examiner does not find Applicant’s arguments to be persuasive.
Claim Objections
Claim 8 is objected to because of the following informalities:  The word “CPU” appears in the last line of claim 8.  This appears to be a typographical error.  Appropriate correction is required.
Claim Interpretation
None of the current claim terms are currently being interpreted in light of 112(f)/sixth paragraph.  With Applicant’s amendments adding computing structure detail, Examiner believes that “storage device” would be interpreted in the art as essentially a synonym for “memory.”  The amendments make clear that the “setting device” is part of the computing system.  Upon further consideration, Examiner believes that “power storage device” would be interpreted in the art as essentially a synonym for 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 8, Claim(s) 1 and 8 recite(s):
- store a utilization history of the electric vehicle while rented;
- set a rental fee depending on a ratio of a non-traveling period of time of the electric vehicle to a utilizing period of time of the electric vehicle;
- the non-traveling period of time including a period of time of the utilizing period of time, for which the electric vehicle is stopped and the power storage device is neither charged nor discharged;
- obtain a history of an external temperature for the electric vehicle for the utilizing period of time;
- based on the obtained history of the external temperature when an environmental temperature during the non-traveling period of time is a lower environmental temperature, the setting device is further configured to set a lower rental fee than when the environmental temperature is a higher environmental temperature.
Note that electric vehicle containing the power storage device is not part of the system itself, aside from being a data source (addressed below in these rejections).  Rather, the system processes data about such a vehicle to determine how much to charge for the rental of such a vehicle.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  idea is directed to pricing of a rental electric vehicle; the rental arrangement is a commercial transaction; the pricing is a marketing, sales, and business relations activity.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages how much the rental service party charges the customer party.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
- obtaining data from an electric vehicle:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  These particular element(s)/limitation(s) do not meaningfully limit the claim because “obtaining data from an electric vehicle” only amounts to typical, expected gathering of data for the fee-setting system to run and thus does not add a meaningful limitation to that system.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Mere Data Gathering:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Consulting and updating an activity log, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014). 
Determining the level of a biomarker in blood, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012). See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional element of “obtaining data from an electric vehicle” amounts to insignificant extra-solution activity, which does not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is well-understood, routine, and conventional in the field, in step 2B.  Examiner addresses below why that element was well-understood, routine, and conventional in the field:
- obtaining data from an electric vehicle:  See Nakagawa, US 20130345903 A1, paragraph [0004], which states:  “In addition, conventionally, there has been known a charge monitoring apparatus, an electric vehicle, and a server as disclosed in, for example, Patent Document 3 listed below.  In the conventional charge monitoring apparatus, electric vehicle, and server, through processing performed on the electric vehicle side, a condition for transmitting an acquired charge state to an external server is set on the basis of a user's instruction, and charge information is transmitted to the server when the set communication condition is satisfied.”  Thus, “obtaining data from an electric vehicle” corresponds to well-understood, routine, and conventional activity.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-4 and 6-7, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely adds further detail regarding how the ratio affects the rental fee.

Claim(s) 1-4 and 6-8 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 9, Claim(s) 9 recite(s):
- set a rental fee for the electric vehicle;
- store a utilization history of the electric vehicle while rented;
- set a rental fee depending on a ratio of a non-traveling period of time of the electric vehicle to a utilizing period of time of the electric vehicle;
- the non-traveling period of time including a period of time of the utilizing period of time, for which the electric vehicle is stopped and the power storage device is neither charged nor discharged;
- obtain a history of an external temperature for the electric vehicle for the utilizing period of time;

Note that some mentions of the electric vehicle in the claim are merely with respect to what particular data content represents.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  idea is directed to pricing of a rental electric vehicle; the rental arrangement is a commercial transaction; the pricing is a marketing, sales, and business relations activity.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages how much the rental service party charges the customer party.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- server configured; the server including a central processing unit (CPU) for executing prescribed computation processing on information stored in memory on a storage device; communication device configured to communicate; timer for counting a current date and time in the storage device; the CPU, the communication device, the storage device, and the timer being communicatively connected by a communication bus; data storage:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
- an electric vehicle including a power storage device mounted therein:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  These particular element(s)/limitation(s) do not meaningfully limit the claim because “an electric vehicle including a power storage device mounted therein” only amounts to the apparatus itself being rented and about which data is input to determine the corresponding rental fee; this amounts to typical, expected gathering of data for the fee-setting system to 
- obtaining data from an electric vehicle:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  These particular element(s)/limitation(s) do not meaningfully limit the claim because “obtaining data from an electric vehicle” only amounts to typical, expected gathering of data for the fee-setting system to run and thus does not add a meaningful limitation to that system.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Mere Data Gathering:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Consulting and updating an activity log, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014). 
Determining the level of a biomarker in blood, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012). See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an electric vehicle including a power storage device mounted therein” amounts to insignificant extra-solution activity, which does not provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional element of “obtaining data from an electric vehicle” amounts to insignificant extra-solution activity, which does not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is well-understood, routine, and conventional in the field, in step 2B.  Examiner addresses below why that element was well-understood, routine, and conventional in the field:

- obtaining data from an electric vehicle:  See Nakagawa, US 20130345903 A1, paragraph [0004], which states:  “In addition, conventionally, there has been known a charge monitoring apparatus, an electric vehicle, and a server as disclosed in, for example, Patent Document 3 listed below.  In the conventional charge monitoring apparatus, electric vehicle, and server, through processing performed on the electric vehicle side, a condition for transmitting an acquired charge state to an external server is set on the basis of a user's instruction, and charge information is transmitted to the server when the set communication condition is satisfied.”  Thus, “obtaining data from an electric vehicle” corresponds to well-understood, routine, and conventional activity.
The claim(s) are not patent eligible.

Claim(s) 9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Bates, US 7343306 B1 (location-based vehicle risk assessment system);
b.  Kaneko, US 20150267380 A1 (work vehicle);
c.  Lockwood, US 6694234 B2 (customer service automation systems and methods).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628